PaeiceR, J.
The defendant’s assignments of error, except those that are formal, relate to the argument of the Solicitor for the State to the jury. The part of his argument assigned as error is as follows: “1. Officer Norwood and Sheriff Harrison are personally known to all of you for years, whereas this stranger from Texas is an unknown. Therefore, you have no choice but to take the word of the local officers against his.
“2. Just because he is a man of property, can afford an expensive Lincoln car is no reason why he can come through here and break our laws. The rest of us are not blessed with wealth and have to be satisfied with the simple things of life.
“3. Just because he drives a Lincoln car 1,000' miles a week and covers seven states is no reason why he can come through Yanceyville criticizing our roads and saying they are narrow and full of curves. These roads are good enough for the rest of us. If he doesn’t like them, let him stay out of here and go back to Texas where he belongs. We have to be satisfied with the meagre possessions we have. I dare say not one of us here owns a Lincoln car.
*633“4. Lust because he is a man o£ property and can afford a Lincoln car, are you going to allow him to drive through here and run down your little daughter or your little son, or yours, or yours? I say ‘No.’ You must find him guilty.
“5. And as for his having a sealed bottle of whiskey in his car, thus claiming that he hadn’t been drinking, I ask you to ignore this apparently innocent unopened bottle of whiskey. This man of property, in order to delude police, can afford to buy two bottles, take a few swigs out of one and then throw it aw-ay — keeping the sealed bottle conspicuously in the car to prove he hasn’t touched it. Having unlimited means, he will stop further up the road, buy another bottle, have a few swigs out of it, and throw this away, too. With his means, he can do this repeatedly and ignore the expense, thus drinking himself into such a condition that he is no longer fit to drive — but still having the sealed bottle there in the car as a decoy to the arresting officer.
“6. This business of having power steering and automatic headlight dimmers — luxuries that you gentlemen can’t afford on your cars — is no license for him to come through our community breaking our laws.”
The evidence for the State tends to show that the defendant is a traveling salesman living in Ealeigh, to which place he came from Texas. In the car with him were two ladies, neither of whom was drinking. The patrolman found in the car a pint of ABC whiskey with unbroken seal, and testified there was no evidence that drinking had been going on in the ear.
There is no evidence in the record that the defendant was a man of wealth having unlimited means, as argued by the solicitor. The fact that he was driving a Lincoln car permits no such inference.
The record shows that the defendant excepted to the solicitor’s remarks, but it does not show when the exception was made. Upon inquiry by this Court upon the oral argument as to when the exception was made, defendant’s counsel replied that it was entered after the verdict of guilty, when he made a motion that the verdict be set aside on the ground that the argument of the solicitor was prejudicial, and then moved that the court set aside the verdict in its discretion.
The court made this reply to the motion of the defendant to set the verdict aside: “I am not going to set it aside. I tried to charge the jury and impress on them that it is their duty to give a man from Texas as fair a trial as a man from North Carolina or another county in the State; and to give a man of means as fair a trial as a man of no means. It is a question of fact.” That in substance is all the court charged the jury in respect to the improper remarks of the solicitor. Nowhere in the charge did the court charge the jury that the remarks of the solicitor were improper, grossly unfair and highly prejudicial, and that the jury should *634disregard such, remarks. Nowhere in the charge did the court instruct the jury that there was no evidence that the defendant was a man of wealth possessed of unlimited means, and that the jury should disregard such remarks. On the contrary, it would seem that the court emphasized the solicitor’s remarks that the defendant was a man of wealth. The court’s reply to the motion of the defendant to set the verdict aside and its attempt in its charge to correct the baneful effect of the remarks of the solicitor make it manifest that the court heard the improper remarks, or at least it was brought to its attention before it delivered the charge to the jury.
We have held in a long line of decisions that exception to improper remarks of counsel during the argument must be taken before verdict. S. v. Suggs, 89 N.C. 527; S. v. Tyson, 133 N.C. 692, 45 S.E. 838; S. v. Steele, 190 N.C. 506, 130 S.E. 308; S. v. Hawley, 229 N.C. 167, 48 S.E. 2d 35. The rationale for this rule, which has been frequently quoted in our decision, is thus stated in Knight v. Houghtalling, 85 N.C. 17: “A party cannot be allowed ... to speculate upon his chances for a verdict, and then complain because counsel were not arrested in their comments upon the case. Such exceptions, like those to the admission of incompetent evidence, must be made in apt time, or else be lost.”
We have modified this general rule in recent years so that it does not apply to death cases, when the argument of counsel is so prejudicial to the defendant that in this Court’s opinion, it is doubted that the prejudicial effect of such argument could have been removed from the jurors’ minds by any instruction the trial judge might have given. S. v. Little, 228 N.C. 417, 45 S.E. 2d 542; S. v. Hawley, supra; S. v. Dockery, 238 N.C. 222, 77 S.E. 2d 664.
In respect to the general rule we said in S. v. Davenport, 156 N.C. 596, p. 612, 72 S.E. 7: “In the passage taken from S. v. Tyson, we did not intend to decide that 'a failure of the judge to act immediately would be ground for a reversal, unless the abuse of privilege is so great as to call for immediate action, but merely that it must be left to the sound discretion of the court as to when is the proper time to interfere; but he must correct the abuse at some time, if requested to do so; and it is better that he do so even without a request, for he is not a mere moderator, the chairman of a meeting, but the judge appointed by the law to so control the trial and direct the course of justice that no harm can come to either party, save in the judgment of the law, founded upon the facts, and not in the least upon passion or prejudice. Counsel should be properly curbed, if necessary, to accomplish this result, the end and purpose of all law being to do justice.” (Italics ours).
We have also held in many cases that where the remarks of counsel are improper in themselves, or are not warranted by the evidence, and are *635calculated to mislead or prejudice tbe jury, it is tbe duty of tbe court upon objection to sucb remarks to interfere. S. v. O’Neal, 29 N.C. 251; Melvin v. Easley, 46 N.C. 386 (no exception was made to improper argument of tbe plaintiff’s counsel as to statements in a book be beld in bis band, wbieb was not in evidence and not admissible; tbe court did not correct tbe mistake at tbe time nor in its charge; on tbe contrary tbe court decided tbe book was admissible in evidence, and charged tbe jury upon it as evidence; a venire de novo was ordered); Jenkins v. Ore Co., 65 N.C. 563; McLamb v. R. R., 122 N.C. 862, 29 S.E. 894; Perry v. R. R., 128 N.C. 471, 39 S.E. 27; S. v. Davenport, supra; S. v. Tucker, 190 N.C. 708, 130 S.E. 720; S. v. Howley, 220 N.C. 113, 16 S.E. 2d 705; S. v. Little, supra; S. v. Hawley, supra; S. v. Bowen, 230 N.C. 710, 55 S.E. 2d 466.
Ordinarily the court may correct improper argument at tbe time or when it comes to charge the jury. S. v. O’Neal, supra; Melvin v. Easley, supra; McLamb v. R. R., supra; S. v. Little, supra. If tbe impropriety be gross, it is tbe duty of tbe court to interfere at once. Jenkins v. Ore Co., supra; S. v. Tucker, supra.
It is especially proper for tbe court to intervene and exercise tbe power to curb improper argument of tbe solicitor when tbe State is prosecuting one of its citizens, and should not allow tbe jury to be unfairly prejudiced against him. S. v. Williams, 65 N.C. 505. Every defendant should be made to feel that tbe solicitor is not bis enemy, and that be is being treated fairly. S. v. Smith, 125 N.C. 615, 34 S.E. 235; S. v. Tucker, supra.
Counsel have wide latitude in making their arguments to the jury. S. v. O’Neal, supra; McLamb v. R. R., supra; S. v. Little, supra. However, it is tbe duty of tbe judge to interfere when tbe remarks of counsel are not warranted by tbe evidence, and are calculated to mislead or prejudice the jury. McLamb v. R. R., supra; Perry v. R. R., supra; S. v. Howley, supra. “Courts should be very careful to safeguard tbe rights of litigants and to be as nearly sure as possible that each party shall stand before tbe jury on equal terms with bis adversary, and not be hampered in tbe prosecution or defense of bis cause, by extraneous considerations, which militate against a fair bearing.” Starr v. Oil Co., 165 N.C. 587, 81 S.E. 776.
Tbe remarks of tbe solicitor in bis argument were grossly unfair and well calculated to mislead and prejudice tbe jury. Counsel for tbe defendant should have objected to these improper remarks as soon as they were begun, and before they were elaborated in detail. If verdicts cannot be won without appealing to prejudice, they ought not to be won at all. We can see bow tbe vigorous solicitor in tbe beat of debate made these improper remarks without conscious intent to mislead and prejudice tbe *636jury, but coming from Lim in bis exalted place with tbe bigb respect that be bas earned for bimself in bis district, sucb remarks were disastrous to tbe defendant’s right to a fair and impartial trial.
Advertent to wbat tbis Court bad said in S. v. Davenport, supra, quoted above, tbe able and experienced trial judge, out of bis inherent sense of fairness, attempted to remove from tbe minds of tbe jury the prejudicial effect of tbe improper remarks of tbe solicitor without a request from defendant’s counsel. Doubtless, be thought be bad done so, but we sitting here in calm review are of opinion that be did not do so.
Tbe defendant’s assignments of error are not sustained, because not made in apt time.
However, tbis Court is vested with authority to supervise and control tbe proceedings of tbe inferior courts. N. C. Constitution, Art. IV, Sec. 8; S. v. Cochran, 230 N.C. 523, 53 S.E. 2d 663. Tbis Court bas exercised tbis power very sparingly, and rightly so.
Under tbe facts of tbis ease, we are of opinion, and so bold, that to sustain tbis trial below would be a manifest injustice to tbe defendant’s right to a fair and impartial trial. Acting under tbe supervisory power granted to us by tbe State Constitution, a new trial is ordered to the end that tbe defendant may be tried before another jury, where passion and prejudice and facts not in evidence may have no part.
New trial.